DETAILED ACTION
This office action is in response to application filed on April 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 05/08/2019. It is noted, however, that applicant has not filed a certified copy of the GB 1906490.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Preliminary amendments filed on 04/29/2020 have been entered.
The specification has been amended.
Claims 4-6, 12 and 17 have been amended.
Claims 1-22 have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0031] refers to an error minimization step ‘26’ which is not labeled in Fig. 1. 
Paragraph [0031] also refers to steps 23-26, however, there is no step ‘25’ being described in the specification or in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0031] refers to steps 23-26, however, there is no step ‘25’ being described in the specification or in the figures.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language should read:
“A method of determining the method comprising 
a. generating or selecting one or more formation model signals representing a formation model listing minerals present in the subterranean rock; 
b. using the one or more formation model signals to generate one or more first formation mineral and fluid concentration data set signals;
c. calculating from the one or more first formation mineral and fluid concentration data set signals one or more first elemental concentration signals representing a first simulated log of elemental concentrations in the subterranean rock; 
d. forward modeling from the one or more first elemental concentration signals one or more first simulated energy spectrum signals and simulating one or more first simulated constraining log signals;
e. generating one or more spectrum signals, representing one or more spectra, from detection of gamma radiation resulting from operation of a neutron logging tool in a borehole penetrating the subterranean rock, and generating one or more constraining log signals representing one or more constraining  logs; 
f. comparing the one or more spectrum signals and the one or more first simulated energy spectrum signals, determining a first resultant error, and generating one or more first error signals indicative thereof; 
g. comparing the one or more constraining log signals and the one or more first simulated constraining log signals, determining a second resultant error, and generating one or more second error signals indicative thereof; 
h. using the one or more formation model signals to generate at least one further formation mineral and fluid concentration data set signal; 
i. calculating from the at least one further formation mineral and fluid concentration data set signal a further subterranean rock; 
j. forward modeling from the further elemental concentration signal one or more further simulated energy spectrum signals and further simulated constraining log signals 
k. comparing the one or more spectrum signals and the one or more further simulated energy spectrum signals, determining a third resultant error, and generating one or more third error signals indicative thereof; 
1. comparing the one or more constraining log signals and the one or more further simulated constraining log signals, determining a fourth resultant error, and generating one or more fourth error signals indicative thereof; 
m. selecting a formation mineral and fluid concentration data set signal that results in a minimal error signal respectively between steps f. and k.[[;]], and steps g. and l.; and
n. generating one or more output signals indicating the selected formation mineral and fluid concentration data set signal” in order to provide appropriate antecedence basis. 
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more formation model signals generated or selected in step a. include information on one or more fluids and minerals assumed to be present in the subterranean rock” in order to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1 including a step of operating one or more logging tools in the borehole in order to generate the one or more constraining log signals” in order to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more constraining log signals include one or more signals selected from a list comprising formation log density signals, apparent neutron porosity signals, photoelectric absorption factor (Pe) signals, formation sigma signals, natural radiation signals indicative of radiation occurring naturally in the subterranean rock; resistivity signals, spectral gamma ray signals, acoustic slowness signals, rock physics model signals modeling rock acoustic behavior, core data signals and cuttings data signals” in order to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more constraining log signals include one or more signals selected from a list comprising formation log density signals, apparent neutron porosity signals, photoelectric absorption factor (Pe) signals, formation sigma signals, natural radiation signals indicative of radiation occurring naturally in the subterranean rock; resistivity signals, spectral gamma ray signals, acoustic slowness signals, rock physics model signals modeling rock acoustic behavior, core data signals and cuttings data signals; and the method including a step of generating one or more neutron slowing down signals and one or more diffusion length signals, and deriving the signals therefrom” in order to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more constraining log signals include one or more signals selected from a list comprising formation log density signals, apparent neutron porosity signals, photoelectric absorption factor (Pe) signals, formation sigma signals, natural radiation signals indicative of radiation occurring naturally in the subterranean rock; resistivity signals, spectral gamma ray signals, acoustic slowness signals, rock physics model signals modeling rock acoustic behavior, core data signals and cuttings data signals; and the method including a step of deriving from one or more spectral gamma ray signals one or more signals indicative of subterranean rock” in order to provide appropriate antecedence basis.
Appropriate correction is required.  

Claim 7 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more spectrum signals include one or more of a burst spectrum signal and a capture spectrum signal” in order to provide appropriate antecedence basis.  
Appropriate correction is required.  

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more spectrum signals include one or more of a burst spectrum signal and a capture spectrum signal; and the method including a step of causing a neutron logging tool in [[a]] the borehole penetrating the subterranean rock to emit one or more neutron  bursts, wherein the burst spectrum signal derives from detection of gamma radiation in a first time period after  the one or more neutron bursts” in order to provide appropriate antecedence basis.  
Appropriate correction is required.  

Claim 9 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein the one or more spectrum signals include one or more of a burst spectrum signal and a capture spectrum signal, the method including a step of causing a neutron logging tool in [[a]] the borehole penetrating the subterranean rock to emit one or more neutron  bursts, wherein the burst spectrum signal derives from detection of gamma radiation in a first time period after  the one or more neutron bursts; and wherein the capture spectrum signal derives from gamma radiation detected in a second time period after  the one or more neutron bursts” in order to provide appropriate antecedence basis.  
Appropriate correction is required.  

Claim 10 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1 including a step of moving a neutron logging tool to a plurality of logging depths along [[a]] the borehole penetrating the subterranean rock, and repeating at least steps a. to l. in respect of [[a]] the plurality of .  
Appropriate correction is required.  

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1 including a step of moving a neutron logging tool to a plurality of logging depths along [[a]] the borehole penetrating the subterranean rock; repeating at least steps a. to l. in respect of [[a]] the plurality of the method including a step of o. generating a wellbore log comprising or derived from the one or more output signals generated at step n. in respect of the plurality of logging depths” in order to provide appropriate antecedence basis.  
Appropriate correction is required.  

Claim 12 is objected to because of the following informalities:  
Claim language should read:
“[[A]] The method according to Claim 1, wherein at least steps a., b., c., d., e., g., h., i., j. and k. .  
Appropriate correction is required.  

Claim 13 is objected to because of the following informalities:  
Claim language should read:
“Apparatus for determining the apparatus comprising a first logging tool, a first logging tool sub or a first logging tool assembly including (i) a neutron source that is capable of effecting radiative a plurality of neutron bursts; and (ii) one or more detectors of gamma radiation, whereby the first logging tool, the first logging tool sub or the first logging tool assembly are capable of generating one or more spectrum signals, representing one or more spectra, from detection of gamma radiation following emission of a neutron burst; the apparatus including or being operatively connected to a processing device that is capable of completing processing steps of: 
a. generating or selecting one or more formation model signals representing a formation model listing minerals present in the subterranean rock; 
b. using the one or more formation model signals to generate one or more first formation mineral and fluid concentration data set signals; 
c. calculating from the one or more first formation mineral and fluid concentration data set signals one or more first elemental concentration signals representing a first simulated log of elemental concentrations in the subterranean rock; 
d. forward modeling from the one or more first elemental concentration signals one or more first simulated energy spectrum signals and one or more first simulated constraining log signals; 
e. generating one or more spectrum signals, representing one or more spectra, from detection of gamma radiation resulting from operation of a neutron logging tool in a borehole penetrating the subterranean rock, and generating one or more constraining log signals representing one or more constraining logs; 
f. comparing the one or more spectrum signals and the one or more first simulated energy spectrum signals, determining a first resultant error, and generating one or more first error signals indicative thereof; 
g. comparing the one or more constraining log signals and the one or more first simulated constraining log signals, determining a second resultant error, and generating one or more second error signals indicative thereof;
h. using the one or more formation model signals to generate at least one further formation mineral and fluid concentration data set signal; 
i. calculating from the at least one further formation mineral and fluid concentration data set signal a further subterranean rock; 
j. forward modeling from the further elemental concentration signal one or more further simulated energy spectrum signals and further simulated constraining log signals 
k. comparing the one or more spectrum signals and the one or more further simulated energy spectrum signals, determining a third resultant error, and generating one or more third error signals indicative thereof; 
1. comparing the one or more constraining log signals and the one or more further simulated constraining log signals, determining a fourth resultant error, and generating one or more fourth error signals indicative thereof; and 
m. selecting a formation mineral and fluid concentration data set signal that results in a minimal error signal respectively between steps f. and k[[;]], and steps g. and l” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 14 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including one or more sources of at least one constraining log signal representing the one or more constraining logs, wherein the processing device additionally uses the at least one constraining log signal to generate the one or more first formation mineral and fluid concentration data set signals” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 15 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including one or more sources of at least one constraining log signal representing the one or more constraining logs, wherein the processing device additionally uses the at least one constraining log signal to generate the one or more first formation mineral and fluid concentration data set signals; and wherein the one or more sources of the at least one constraining log signal representing the one or more constraining logs include one or more further logging tool, further logging tool sub or further logging tool assembly that are capable of generating the at least one constraining log signal” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 16 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including one or more sources of at least one constraining log signal representing the one or more constraining logs, wherein the processing device additionally uses the at least one constraining log signal to generate the one or more first formation mineral and fluid concentration data set signals; wherein the one or more sources of the at least one constraining log signal representing the one or more constraining logs include one or more further logging tool, further logging tool sub or further logging tool assembly that are capable of generating the at least one constraining log signal; and wherein the first logging tool, the first logging tool sub or the first logging tool assembly, and the further logging tool, the further logging tool sub or the further logging tool assembly are mutually joined to form a common logging tool assembly” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 17 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including one or more sources of at least one constraining log signal representing the one or more constraining logs, wherein the processing device additionally uses the at least one constraining log signal to generate the one or more first formation mineral and fluid concentration data set signals; wherein the one or more sources of the at least one constraining log signal representing the one or more constraining logs include one or more further logging tool, further logging tool sub or further logging tool assembly that are capable of generating the at least one constraining log signal; and wherein the further logging tool, the further logging tool sub or the further logging tool assembly are capable of generating one or more signals selected from a list comprising formation log density signals, apparent neutron porosity signals, photoelectric absorption factor (Pe) signals, formation sigma signals, natural radiation signals indicative of radiation occurring naturally in the subterranean rock; resistivity signals, spectral gamma ray signals, acoustic slowness signals, rock physics model signals modeling rock acoustic behavior, core data signals and cuttings data signals” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 18 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including a non-transitory computer medium having program instructions stored thereon to cause the processing device to complete one or more of the processing steps” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 19 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including wireline operatively connecting the first logging tool, the first logging tool sub or the first logging tool assembly to the  processing device” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 20 is objected to because of the following informalities:  
Claim language should read:
“The apparatus according to Claim 13 including or operatively connected to one or more of a plotter, printer, display or memory” in order to provide appropriate antecedence basis. 
 Appropriate correction is required.  

Claim 21 is objected to because of the following informalities:  
Claim language should read:
“A borehole-apparatus system including [[a]] the borehole penetrating the subterranean rock and having moveably inserted therein the first logging tool, the first logging tool sub or the first logging tool assembly constituting or forming part of the apparatus according to Claim 13” in order to provide appropriate antecedence basis. 
The examiner suggests applicant(s) to positively recite the limitations of claim 13 and write claim 21 as an independent claim in order to avoid clarity issues under 35 U.S.C. 112.
 Appropriate correction is required.  

Claim 22 is objected to because of the following informalities:  
Claim language should read:
“[[A]] the borehole-apparatus system according to Claim 21 , the further logging tool sub or the further logging tool assembly constituting or forming part of the apparatus according to Claim 15” in order to provide appropriate antecedence basis. 
 The examiner suggests applicant(s) to positively recite the limitations of claim 15 in order to avoid clarity issues under 35 U.S.C. 112.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “a. generating or selecting one or more formation model signal representing a formation model listing minerals present in the rock” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (i.e., human intervention, processing collecting data, or selecting a model from a database, see specification at [0097]-[0098]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to performing a mental judgment and/or applying mathematical concepts to manipulate data in order to obtain/generate additional information (i.e., one or more formation model signal). 
the limitation “b. using the one or more formation model signal to generate one or more first formation mineral and fluid concentration data set signal” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion process, see specification at [0102]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., one or more first formation mineral and fluid concentration data set signal). 
the limitation “c. calculating from the one or more first mineral and fluid concentration data set signal one or more first elemental concentration signal representing a first simulated log of elemental concentrations in the rock” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion process, see specification at [0103]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., one or more first elemental concentration signal representing a first simulated log of elemental concentrations in the rock). 
the limitation “d. forward modeling from the one or more elemental concentration signal one or more simulated energy spectrum signal and simulating one or more simulated constraining log signal” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., forward modeling, see specification at [0103] and [0107], see also Fig. 8). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., one or more simulated energy spectrum signal and simulating one or more simulated constraining log signal). 
the limitation “f. comparing the one or more spectrum signal and the one or more first simulated energy spectrum signal, determining the resultant error and generating one or more first error signal indicative thereof” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., comparisons, see specification at [0104]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to compare data and obtain error differences (i.e., one or more first error signal indicative of the resultant error). 
the limitation “g. comparing the one or more constraining log signal and the one or more first simulated constraining log signal, determining the resultant error and generating one or more first error signal indicative thereof” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., comparisons, see specification at [0104]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to compare data and obtain error differences (i.e., one or more first error signal indicative of the resultant error). 
the limitation “h. using the one or more formation model signal to generate at least one further formation mineral and fluid concentration data set signal” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion process, see specification at [0102]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., at least one further formation mineral and fluid concentration data set signal). 
the limitation “i. calculating from the further mineral and fluid concentration data set signal a further calculated elemental concentration signal representing a further simulated log of elemental concentrations in the rock” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., inversion process, see specification at [0103]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., a further calculated elemental concentration signal representing a further simulated log of elemental concentrations in the rock). 
the limitation “j. forward modeling from the one or more elemental concentrations one or more further simulated energy spectrum signal and a further simulated one or more constraining log signal representing one or more constraining log” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., forward modeling, see specification at [0103] and [0107], see also Fig. 8). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data in order to obtain additional data (i.e., one or more further simulated energy spectrum signal and a further simulated one or more constraining log signal representing one or more constraining log). 
the limitation “k. comparing the one or more spectrum signal and the further simulated spectrum signal, determining the resultant error and generating one or more further error signal indicative thereof” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., comparisons, see specification at [0104]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to compare data and obtain error differences (i.e., one or more further error signal indicative of the resultant error).
the limitation “1. comparing the one or more constraining log signal and the further simulated constraining log signal, determining the resultant error and generating one or more further error signal indicative thereof” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., comparisons, see specification at [0104]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to applying mathematical concepts to compare data and obtain error differences (i.e., one or more further error signal indicative of the resultant error).
the limitation “m. selecting the formation mineral and fluid concentration data set that results in a minimal error signal respectively between Steps f. and k.; and Steps g and l.” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (i.e., selection based on minimum error, see specification at [0105]). Except for the recitation of the type of data being evaluated, the limitation in the context of the claim mainly refers to making a mental judgment and/or applying mathematical concepts to select data (i.e., the formation mineral and fluid concentration data set that results in a minimal error signal).

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method of determining the component weight and/or volume fractions of subterranean rock”, which generally links the use of the judicial exception to a particular technological environment or field of use (i.e., geological logging, see specification at [0002]) (see MPEP 2106.05(h));
“e. generating one or more spectrum signal, representing one or more spectra, from detection of gamma radiation resulting from operation of a neutron logging tool in a borehole penetrating the rock and generating one or more constraining log signal representing one or more constraining log,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) using elements recited at a high level of generality (i.e., a neutron logging tool, see specification at [0054]-[0055]) (see MPEP 2106.05(g)); and
“n. generating one or more output signal indicating the selected formation mineral and fluid concentration data set,” which also adds extra-solution activities (e.g., mere data outputting) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., geological logging, see specification at [0002]), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering/outputting by selecting a particular data source/type to be manipulated) using elements (i.e., a neutron logging tool) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
The claim is not patent eligible.
  
Similarly, independent claim 13 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2, 5-6 and 12), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or applying mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 3-11 and 14-22), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

The examiner suggests applicant(s) to positively recite how, from the recited limitations in the claims (e.g., claim 1), the determination of component weight and/or volume fractions of the subterranean rock (as recited in the preamble) is accomplished, and to incorporate this determination into a practical application (e.g., how this determination is being used in the field of geological field).

Subject Matter Not Rejected Over Prior Art
Claims 1-22 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Original) 
Miles (US 20170160425 A1, IDS record) teaches:
A method (Figs. 1A and 1B, [0041]: a method for determining bulk density and other formation properties is presented) comprising the steps of: 
a. generating or selecting one or more formation model signal representing a formation model listing minerals present in the rock (Fig. 1A, item 107; [0073]: stored forward models used to derive an initial synthetic detector measurement based on a hypothesis of relevant properties of the geological formation and wellbore are employed (selected), the formation properties including information relevant to minerals and fluid components (see [0077] and [0084])); 
d. forward modeling one or more simulated energy spectrum signal (Fig. 1A, item 107; [0073]: stored forward models are used to derive an initial synthetic detector measurement) and;
e. generating one or more spectrum signal, representing one or more spectra, from detection of gamma radiation resulting from operation of a neutron logging tool in a borehole penetrating the rock (Fig. 1A, items 101-105; [0070]-[0071]: a neutron logging tool is employed to obtain actual detector measurements); 
f. comparing the one or more spectrum signal and the one or more first simulated energy spectrum signal, determining the resultant error and generating one or more first error signal indicative thereof (Fig. 1A, item 109; [0073]: actual detector measurements and synthetic detector measurements are compared to determine differences);  
j. forward modeling one or more further simulated energy spectrum signal (Fig. 1A, item 107; [0073]: stored forward models are used to derive another initial synthetic detector measurement when the process is performed iteratively with tuned forward models until convergence is reached); 
k. comparing the one or more spectrum signal and the further simulated spectrum signal, determining the resultant error and generating one or more further error signal indicative thereof (Fig. 1A, item 109; [0073]: actual detector measurements and synthetic detector measurements are compared to determine differences).  

Miles (US 20170160425 A1, IDS record) also teaches:
“The expected log response can be compared to the earth model to make decisions about steering the drill bit or make an adjustment to the earth model” ([0076]: comparisons between expected log response and earth models are used to make steering decision and adjust the earth model).

Zhou (US 20160349398 A1) teaches:
	A method of determining the component weight and/or volume fractions of subterranean rock (Abstract: determination of fractional volume of a component of a formation is performed by using number of detected radiation events from imparting neutrons into the formation).

Mendez (US 20190094409 A1) teaches:
“Methods may include generating a simulated theoretical clean compensated neutron response and a simulated theoretical clean compensated neutron response; comparing the simulated theoretical clean compensated neutron response with the log of compensated thermal neutron porosity measurements to estimate the second contribution of the log of compensated thermal neutron porosity measurements; and comparing the simulated theoretical clean compensated neutron response with the measurements of the second log to estimate the second contribution of the second log” ([0010]: generation of simulated neutron responses and comparison with actual logs are used to estimate contributions of logs for correction purposes).

Dahlberg (US 20020133323 A1) teaches:
	“A method of analyzing well log data from thinly bedded reservoirs to obtain estimates of hydrocarbon pore volume. In the method, a model of the reservoir is established for an interval that is to be analyzed. Within the analysis interval, a set of bed types is identified consisting of sandstone beds and shale beds. For each bed type, parameter values are assigned and calculations are made of the theoretical log response of each bed type. The estimated log responses are compared to measured log responses to determine consistency. Based upon the model, an uncertainty analysis is made using a Monte Carlo technique for inversion of the model. The result is an estimate of the hydrocarbon pore volume of the thinly bedded reservoir interval with distribution statistics representing the expected value and the uncertainty in the estimate” (Abstract: theoretical log responses are compared to measured log responses to determine consistency).

Kauerauf (US 20150081265 A1) teaches:
	“A method for performing a field operation within a geologic basin having rock formations and a reservoir that includes fluids includes generating, by forward modeling using a petroleum system model (PSM), an estimate of a fluid property distribution of a fluid within the reservoir of the geologic basin. The method further includes detecting, from fluid samples, a fluid property gradient within the geologic basin. The fluid samples are extracted from within at least one wellbore drilled through the rock formations. The method further includes, comparing the estimate of the fluid property distribution with the detected fluid property gradient to generate a comparison result, iteratively adjusting, based on the comparison result, the PSM to generate an adjusted PSM, and performing, based on the adjusted PSM, the field operation within the geologic basin” (Abstract: forward modeling is employed to compare estimations of fluid property distributions with detected fluid property gradients in order to adjust a petroleum model and perform a field operation).

Liang (US 20180058211 A1) teaches:
	“A method includes acquiring measurement values from at least two different types of downhole tools disposed in a portion of a bore in a formation, selecting formation parameters for joint inversion; building a near-bore fluid flow model of at least a portion of the formation that includes at least the portion of the bore; simulating fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values, comparing the acquired measurement values and the simulated measurement values; based at least in part on the comparing, revising at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values; and outputting at least the revised formation parameters to
characterize the formation” (Abstract: simulated measurements, based on simulated fluid flow obtained from models and formation parameters, are compared to acquired measurement values in order to obtain revised formation parameters that characterize the formation).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method of determining properties the component weight and/or volume fractions of subterranean rock, comprising the steps of: 
b. using the one or more formation model signal to generate one or more first formation mineral and fluid concentration data set signal;
c. calculating from the one or more first mineral and fluid concentration data set signal one or more first elemental concentration signal representing a first simulated log of elemental concentrations in the rock; 
d. forward modeling from the one or more elemental concentration signal one or more simulated energy spectrum signal and simulating one or more simulated constraining log signal;
e. generating one or more constraining log signal representing one or more constraining log; 
g. comparing the one or more constraining log signal and the one or more first simulated constraining log signal, determining the resultant error and generating one or more first error signal indicative thereof; 
h. using the one or more formation model signal to generate at least one further formation mineral and fluid concentration data set signal; 
i. calculating from the further mineral and fluid concentration data set signal a further calculated elemental concentration signal representing a further simulated log of elemental concentrations in the rock; 
j. forward modeling from the one or more elemental concentrations one or more further simulated energy spectrum signal and a further simulated one or more constraining log signal representing one or more constraining log; 
1. comparing the one or more constraining log signal and the further simulated constraining log signal, determining the resultant error and generating one or more further error signal indicative thereof; 
m. selecting the formation mineral and fluid concentration data set that results in a minimal error signal respectively between Steps f. and k.; and Steps g and l.; and
n. generating one or more output signal indicating the selected formation mineral and fluid concentration data set,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. (Original) 
Miles (US 20170160425 A1, IDS record) teaches:
A method (Figs. 1A and 1B, [0041]: a method for determining bulk density and other formation properties is presented) comprising the steps of: 
Apparatus (Fig. 2; [0042]: logging system used for determining bulk density and other formation properties (see [0041]) is presented), comprising a first logging tool, logging tool sub or logging tool assembly (Fig. 2, item 201 – “downhole well logging instrument”) including (i) a neutron source (Fig. 2, item 209 – “neutron source”) that is capable of effecting plural radiative neutron bursts ([0111]: a downhole well logging instrument includes a neutron source that is capable of emitting high energy neutrons into the surrounding geological formation ); and (ii) one or more detector of gamma radiation (Fig. 2, items 211 – ‘detectors’, [0111]: detectors are near and far gamma-ray detectors), whereby the logging tool or logging tool assembly is capable of generating one or more spectrum signal, representing one or more spectra, from detection of gamma radiation following emission of a neutron burst ([0112]: data resulting from emissions from the neutron source is detected by detectors); the apparatus including or being operatively connected to a processing device (Fig. 2, items 213 and 217 – “data processing”; [0114]: data processing is carried by acquisition and processing electronics and/or surface-located data processing system) that is capable of completing processing steps of: 
a. generating or selecting one or more formation model signal representing a formation model listing minerals present in the rock (Fig. 1A, item 107; [0073]: stored forward models used to derive an initial synthetic detector measurement based on a hypothesis of relevant properties of the geological formation and wellbore are employed (selected), the formation properties including information relevant to minerals and fluid components (see [0077] and [0084])); 
d. forward modeling one or more simulated energy spectrum signal (Fig. 1A, item 107; [0073]: stored forward models are used to derive an initial synthetic detector measurement) and;
e. generating one or more spectrum signal, representing one or more spectra, from detection of gamma radiation resulting from operation of a neutron logging tool in a borehole penetrating the rock (Fig. 1A, items 101-105; [0070]-[0071]: a neutron logging tool is employed to obtain actual detector measurements); 
f. comparing the one or more spectrum signal and the one or more first simulated energy spectrum signal, determining the resultant error and generating one or more first error signal indicative thereof (Fig. 1A, item 109; [0073]: actual detector measurements and synthetic detector measurements are compared to determine differences);  
j. forward modeling one or more further simulated energy spectrum signal (Fig. 1A, item 107; [0073]: stored forward models are used to derive another initial synthetic detector measurement when the process is performed iteratively with tuned forward models until convergence is reached); 
k. comparing the one or more spectrum signal and the further simulated spectrum signal, determining the resultant error and generating one or more further error signal indicative thereof (Fig. 1A, item 109; [0073]: actual detector measurements and synthetic detector measurements are compared to determine differences).  

Miles (US 20170160425 A1, IDS record) also teaches:
“The expected log response can be compared to the earth model to make decisions about steering the drill bit or make an adjustment to the earth model” ([0076]: comparisons between expected log response and earth models are used to make steering decision and adjust the earth model).

Zhou (US 20160349398 A1) teaches:
	determining the component weight and/or volume fractions of subterranean rock (Abstract: determination of fractional volume of a component of a formation is performed by using number of detected radiation events from imparting neutrons into the formation).

Mendez (US 20190094409 A1) teaches:
“Methods may include generating a simulated theoretical clean compensated neutron response and a simulated theoretical clean compensated neutron response; comparing the simulated theoretical clean compensated neutron response with the log of compensated thermal neutron porosity measurements to estimate the second contribution of the log of compensated thermal neutron porosity measurements; and comparing the simulated theoretical clean compensated neutron response with the measurements of the second log to estimate the second contribution of the second log” ([0010]: generation of simulated neutron responses and comparison with actual logs are used to estimate contributions of logs for correction purposes).

Dahlberg (US 20020133323 A1) teaches:
	“A method of analyzing well log data from thinly bedded reservoirs to obtain estimates of hydrocarbon pore volume. In the method, a model of the reservoir is established for an interval that is to be analyzed. Within the analysis interval, a set of bed types is identified consisting of sandstone beds and shale beds. For each bed type, parameter values are assigned and calculations are made of the theoretical log response of each bed type. The estimated log responses are compared to measured log responses to determine consistency. Based upon the model, an uncertainty analysis is made using a Monte Carlo technique for inversion of the model. The result is an estimate of the hydrocarbon pore volume of the thinly bedded reservoir interval with distribution statistics representing the expected value and the uncertainty in the estimate” (Abstract: theoretical log responses are compared to measured log responses to determine consistency).

Kauerauf (US 20150081265 A1) teaches:
	“A method for performing a field operation within a geologic basin having rock formations and a reservoir that includes fluids includes generating, by forward modeling using a petroleum system model (PSM), an estimate of a fluid property distribution of a fluid within the reservoir of the geologic basin. The method further includes detecting, from fluid samples, a fluid property gradient within the geologic basin. The fluid samples are extracted from within at least one wellbore drilled through the rock formations. The method further includes, comparing the estimate of the fluid property distribution with the detected fluid property gradient to generate a comparison result, iteratively adjusting, based on the comparison result, the PSM to generate an adjusted PSM, and performing, based on the adjusted PSM, the field operation within the geologic basin” (Abstract: forward modeling is employed to compare estimations of fluid property distributions with detected fluid property gradients in order to adjust a petroleum model and perform a field operation).

Liang (US 20180058211 A1) teaches:
	“A method includes acquiring measurement values from at least two different types of downhole tools disposed in a portion of a bore in a formation, selecting formation parameters for joint inversion; building a near-bore fluid flow model of at least a portion of the formation that includes at least the portion of the bore; simulating fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values, comparing the acquired measurement values and the simulated measurement values; based at least in part on the comparing, revising at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values; and outputting at least the revised formation parameters to
characterize the formation” (Abstract: simulated measurements, based on simulated fluid flow obtained from models and formation parameters, are compared to acquired measurement values in order to obtain revised formation parameters that characterize the formation).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“Apparatus for determining the component weight fractions of subterranean rock, the apparatus including or being operatively connected to a processing device that is capable of completing processing steps of: 
b. using the one or more formation model signal to generate one or more first formation mineral and fluid concentration data set signal; 
c. calculating from the one or more first mineral and fluid concentration data set signal one or more first elemental concentration signal representing a first simulated log of elemental concentrations in the rock; 
d. forward modeling from the one or more elemental concentration signal one or more simulated energy spectrum signal and one or more simulated constraining log signal; 
e. generating one or more constraining log signal representing one or more constraining log; 
g. comparing the one or more constraining log signal and the one or more first simulated constraining log signal, determining the resultant error and generating one or more first error signal indicative thereof;
h. using the one or more formation model signal to generate at least one further formation mineral and fluid concentration data set signal; 
i. calculating from the further mineral and fluid concentration data set signal a further calculated elemental concentration signal representing a further simulated log of elemental concentrations in the rock; 
j. forward modeling from the one or more elemental concentrations one or more further simulated energy spectrum signal and a further simulated one or more constraining log signal representing one or more constraining log; 
1. comparing the one or more constraining log signal and the one or more further simulated constraining log signal, determining the resultant error and generating one or more further error signal indicative thereof; and 
m. selecting the formation mineral and fluid concentration data set that results in a minimal error signal respectively between Steps f. and k; and Steps g. and l.,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-12 and 14-22. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galford; James E., US 20210173115 A1, MONTE CARLO MODELING OF THORIUM BLANKET FIELD CALIBRATORS
Reference discloses calibration of gamma ray tools using calibration models that simulate counting rates.
Khisamutdinov; Alfred et al., US 20100312479 A1, USE OF CHEMICALLY AND GEOLOGICALLY CONSISTENT CONSTRAINTS FOR OBTAINING ELEMENTAL CHEMISTRY DOWNHOLE
Reference discloses estimation of a lithotype of an earth formation using gamma rays and determining elemental spectral yields.
Gzara; Kais et al., US 20160230548 A1, Formation Evaluation Using Stochastic Analysis Of Log Data
Reference discloses determination of a volume of constituents in a geological formation by using logs measurements, generating an equation of state or volumetric model based on the logs, determining a quality factor for the equation of state, and determining compliance factors for each constituent
Zhu; Yaping et al., US 20130013209 A1, PREDICTING ANISOTROPIC SOURCE ROCK PROPERTIES FROM WELL DATA
Reference discloses prediction of properties of rocks based on well log data and forward models used to calculate properties.
Zhou; Tong et al., US 20160003969 A1, Pulsed Neutron Well Logging Method For Determining Multiple Formation Parameters
Reference discloses determining formation parameters by repeating emission and detection of high energy neutrons into a wellbore and formations surrounding the wellbore.
Stephenson; Kenneth E. et al., US 20180210110 A1, Optimization Of Neutron-Gamma Tools For Inelastic-Gamma Ray Logging
Reference discloses a neutron-gamma tool used for determining formation properties.
Betancourt; Soraya et al., US 20100228485 A1,  METHOD FOR INTEGRATING RESERVOIR CHARGE MODELING AND DOWNHOLE FLUID ANALYSIS
Reference discloses estimation of properties of fluids in rocks using models of the basin and fluid samples extracted from the rock formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857